Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21, 23-27, 29-30, 32-36, 38-40 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chong et al.  (U.S. Patent 9,881,237)
	Chong discloses the instant claimed subject matter with:
Re-claim 21, a system (101; see fig.8C) operable to determine a condition relative to an image being printed on a medium, the system comprising: a printer carriage (220) operable to move in a first direction to print the image as a plurality of sections (swath sections 610), wherein each section is printed one after another on the medium in a second direction different from the first direction, and wherein each of the plurality of sections has a size (322) relative to a step size for advancing the medium in the second direction (col.7, line 48-col.8, line 35); an imager (370, 380; col.7, lines 59-col.8, line 5) printed section (610) of the image of the plurality of sections (861-865) of the image printed on the medium, wherein a sample image of the image of the plurality of printed sections of the image is captured (see step 910; fig.8c, 9; col.11, lines 20+) by the imager after the printer carriage completes printing the section of the image on the medium (Apparently by sensors S1, S2 arrangement for an image to be taken as sample to be processed by the imager/scanner only after said image is printed on the medium defined as “captured printed image” (861-865) of the swath section (610) of the swath (611) captured by sensor (380); see also col.14, lines 38-46), advances by one or more steps of the step size, and while printing another section of the plurality of sections that follows the section (fig.8C, col.8, lines 24-35);  and an inspection mechanism (see embedded controller 102 of the system 100; col.4, lines 51-67) operable to stitch each sample image (871-875) of each printed section of the image of the plurality of printed sections of the image (861-865) into a stitched image such that the stitched image is substantially representative of the image (870) and determine a condition of the system (see line feed error) based on a comparison between the stitched image and another instance of the image. (fig.8C; col.11, 36-col.14, line 55)
	
Re-claim 23, wherein the stitched image corresponds to the entire image. (fig.22; col.8, lines 6-51)

Re-claim 24, wherein the stitched image is only a portion of the image. (see also fig.22)

Re-claim 25, wherein the inspection mechanism is a component of the printer. (described embedded components; see processing environment section, col.3, line 53; figs. 1A, 1B)



Re-claim 27, wherein the imager and the printer carriage are coupled to move together. (fig.6)

Re-claim 29, wherein the step size taken by the printer is equal to or less than a field of view of the imager. (fig.10; col.14, lines 56-63)

Re-claim 40, a printer (101) comprising: a printer carriage configured to successively print portions (610) of an image on a medium advancing in a first direction, each portion having a step size (322) for a step taken by the printer to advance the medium (described as line feed LF equal ¼ of printhead height 321; col.9, lines 47-col.10, line 7) when printing the image; and an imager (370, 380) configured to capture a sample image (861-865; fig.8C) of a printed portion (610), the sample image is captured (step 910; figs. 8C, 9) as the imager and the printer carriage moves in a second direction different from the first direction, wherein the sample image is captured after the printer carriage completes printing the printed portion of the image, advances by one or more steps of the step size, and while printing another section of the plurality of sections that follows the section (col.7, line 48-col.8, line 35); an inspection mechanism (controller 102, col.4, lines 51-67) operable to compare the sample image with another instance of the image. (col.7, line 48-col.8, line 35)
 	Claims 30, 32-36, 38-39 are respective method claims to claims 21, 23-27, 29, 40. Therefore, arguments analogous to those stated in the rejection above are applicable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 28, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. in view of prior art of record to Van et al.
Chong discloses elements of the instant claimed subject matter as noted above with the exception of wherein the imager is operable to move independent of the printer carriage.
Van discloses an image capture assembly (109) arranged at the downstream of the print assembly (103) or may be within the printer (col.2, lines 47-53; fig.3) for processing the printed image on the medium as the imager and the printer carriage moves in a second direction different from the first direction. It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the imager in Chong separately from the printhead as taught by Van. The reasons for doing such would have been to provide a fixed separate structure.
Continued Examination Under 37 CFR 1.114












A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.
The double patenting rejection has been withdrawn in response to the approved terminal disclaimer.
Pertinent Prior art







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Patent 8,777,350 to Miura.
 		 
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information

Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853
September 30, 2021